Citation Nr: 0207703	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for herpes zoster with 
residual corneal scarring in the right eye as secondary to 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
July 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision.

Besides the issue listed above, a claim of entitlement to 
service connection for sinusitis was developed for appellate 
review following the March 1999 rating decision.  By a 
September 2001 rating decision, the veteran was granted 
service connection for sinusitis with an evaluation of 10 
percent, effective from October 21, 1999.  As such, this is 
considered a grant of the benefit sought by the veteran on 
appeal.


FINDING OF FACT

It is likely that the veteran's service-connected PTSD 
aggravated his herpes zoster virus, which in turn resulted in 
corneal scarring in the right eye.  


CONCLUSION OF LAW

The veteran has herpes zoster virus with residual corneal 
scarring in the right eye that has been aggravated by 
service-connected PTSD.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

The veteran does not contend, nor does the evidence show, 
that he had herpes zoster virus during active military 
service.  Rather, he contends that his service-connected PTSD 
aggravated, or triggered, his herpes zoster outbreaks, which 
resulted in corneal scarring in the right eye.  

In the veteran's case, a February 1999 statement from the 
veteran's private physician, J.L.W., M.D., indicates that the 
veteran was diagnosed with continued exacerbation of the 
herpes zoster virus, which involved the ophthalmic branch.  
Dr. W. indicted that the veteran's herpes-related symptoms 
seemed to correlate directly with the exacerbation of his 
anxiety neurosis.  Dr. W. concluded that the veteran's 
conditions were related.  

At a June 1999 RO hearing, the veteran testified that his 
herpes sores began in the right side of his head before 
moving down into his eyes.  

A June 1999 VA examination report indicates that the veteran 
was diagnosed with a history of herpes zoster ophthalmicus 
with corneal scarring.  The examiner noted that herpes zoster 
ophthalmicus could be reactivated secondary to a decreased 
immune function, and this, in turn, may be secondary to an 
illness or to physical or emotional stress.  The examiner 
noted that it was well documented that stress could cause 
reactivation of the herpes zoster virus.  

At a subsequent VA examination later that same month, the 
examiner opined that the veteran's level of anxiety could 
affect his immune system and affect his resistance to the 
herpes zoster virus.  The examiner stated that there was a 
relationship between the veteran's herpes zoster virus and 
his PTSD and anxiety.  He stated that the veteran would be 
more susceptible to infections, and that his resistance to 
infections would be reduced because of his anxiety.  

An October 1999 statement from a private physician, C.R.P., 
M.D., indicates that she had treated the veteran for 
recurrent herpes infections of the right eye.  Dr. P. 
indicted that stress caused herpes viruses to recur.  She 
also noted that the veteran was diagnosed with PTSD.  

An October 2000 VA examination report indicates that the 
veteran was diagnosed with corneal anterior stromal scarring 
in the right eye related to herpes zoster ophthalmicus.

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's herpes zoster virus with residual 
corneal scarring in the right eye has been made worse by his 
service-connected PTSD.  The evidence clearly shows that the 
veteran has a current diagnosis of recurrent herpes zoster 
outbreaks that resulted in corneal scarring in his right eye.  
Additionally, the record contains competent medical evidence 
that links the veteran's herpes zoster virus outbreaks to his 
PTSD.  In this regard, the Board finds that the evidence does 
not tend to show that the veteran's herpes was directly 
caused by his PTSD as much as it tends to demonstrate that 
his service-connected PTSD has aggravated his herpes zoster 
virus outbreaks, which resulted in corneal scarring.  Both 
the VA examiners and the private medical providers have 
indicated that herpes outbreaks could be linked to PTSD and 
stress.  Importantly, both the June 1999 VA examiner and Dr. 
W. specifically opined that the veteran's herpes related 
symptoms were related to his PTSD.  Therefore, the evidence 
taken as a whole tends toward the conclusion that the 
veteran's PTSD aggravated his herpes outbreaks, resulting in 
corneal scarring of the right eye.  Additionally, the Board 
notes that none of the relevant medical evidence specifically 
refutes the claim of a connection between the veteran's 
herpes zoster and his PTSD. To that extent, the veteran's 
claim of service connection for herpes zoster with residual 
corneal scarring in the right eye as secondary to his 
service-connected PTSD is granted.  38 C.F.R. § 3.310.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that action to further comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for herpes zoster with residual corneal 
scarring in the right eye as secondary to service-connected 
PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

